DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking element this is configured to lock the releasable connection between…” in claim 10, “tensioning element..configured to..exert a clamping force on the tubular element” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the first element" and “the second element” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 recites the limitation "the first element" and “the second element” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 directly depends from claim 12 and is also rejected to for the reasons stated above regarding claim 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4,6,9,11,15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0096364 to Reichenbach et al. (Reichenbach).
In reference to at least claim 1
Reichenbach teaches a pump and method for mixed flow blood pumping which discloses a system for securing a releasable connection between two elements (e.g. 116, 132, Figs. 1-3A, 11), said system comprising: a first connector (e.g. 228, Fig. 11) and a second connector (e.g. 132, Fig. 11), which is releasably connectable to the first connector (e.g. releasably connected to the first connector, Fig. 11), a securing sleeve (e.g. 168, Fig. 11) configured to be moveable if the first connector is connected to the second connector, by displacement of the securing sleeve, relative to the first connector and relative to the second connector, to a securing position in which the securing sleeve completely or at least partially receives the first connector and the second connector (e.g. pulled over…such that a portion of the sleeve 168 snaps over and coupled with the raised portion 13…compresses the flange 228 into the recessed portion 130, para. [0092]-[0093]), and a latching device with at least one latching element (e.g. 169, Fig. 11), wherein the latching device is configured to produce a latching connection between the securing sleeve in the securing position and the first connector and/or the second connector connected to the first connector (e.g. a portion 169 of the sleeve 168 snaps over and coupled with the raised portion 13…compresses the flange 228 into the recessed portion 130, para. [0092]-[0093]). 
In reference to at least claim 2
Reichenbach discloses the system wherein at least one latch element of the at least one latch element of the latch device is configured to engage on a surface of the first connector and/or to engage on a surface of the second connector and/or to engage on a surface of the securing sleeve, if the securing sleeve is in the securing position (e.g. a portion 169 of the sleeve 168 snaps over and coupled with the raised portion 13…compresses the flange 228 into the recessed portion 130, para. [0092]-[0093]).
In reference to at least claim 3
Reichenbach discloses the system wherein the securing sleeve is movable relative to the first connector and/or relative to the second connector into a holding position that is different from the securing position by displacement of the securing sleeve relative to the first connector and/or relative to the second connector (e.g. pulled over…such that a portion of the sleeve 168 snaps over and coupled with the raised portion 13…compresses the flange 228 into the recessed portion 130, para. [0092]-[0093]). 
In reference to at least claim 4
Reichenbach discloses wherein at least one latch element of the latch device is solidly connected with the first connector or the second connector or the securing sleeve (e.g. a portion 169 of the sleeve 168 snaps over and coupled with the raised portion 13…compresses the flange 228 into the recessed portion 130, para. [0092]-[0093]).
In reference to at least claim 6
Reichenbach discloses wherein at least one latch element of the at least one latch element of the latch device has a bulge which project radially inward starting from an inner surface of the securing sleeve (e.g. a portion 169 of the sleeve 168 has a bulge which snaps over and couples with the raised portion 13…compresses the flange 228 into the recessed portion 130, para. [0092]-[0093]).
In reference to at least claim 9
Reichenbach discloses wherein the latch device comprises at least one flexible latch arm (e.g. a portion 169 of the sleeve 168 snaps over and coupled with the raised portion 13…compresses the flange 228 into the recessed portion 130, para. [0092]-[0093]).
In reference to at least claim 11
Reichenbach discloses the first connector is configured as a plug and the second connector is configured as a coupling or socket, or wherein the first connector is configured as a coupling or socket and the second connector is configured as a plug; or the first connector is configured as a tubular element and the second connector is configured as a tensioning element or the second connector is configured as a tubular element and the first connector is configured as a tensioning element the tensioning element being configured to surround the tubular element and to exert a clamping force on the tubular element (e.g. 116, 132, Figs. 1-3A, 11, molded about the conduit, para. [0090]-[0091]) . 
In reference to at least claim 15
Reichenbach teaches a pump and method for mixed flow blood pumping which discloses a blood pump system (e.g. Fig. 1) comprising a blood pump (e.g. blood pump 100, Fig. 1); a first connector (e.g. 228, Fig. 11) and a second connector (e.g. 132, Fig. 11), which is releasably connectable to the first connector (e.g. releasably connected to the first connector, Fig. 11), a securing sleeve (e.g. 168, Fig. 11) configured to be moveable if the first connector is connected to the second connector, by displacement of the securing sleeve, relative to the first connector and relative to the second connector, to a securing position in which the securing sleeve completely or at least partially receives the first connector and the second connector (e.g. pulled over…such that a portion of the sleeve 168 snaps over and coupled with the raised portion 13…compresses the flange 228 into the recessed portion 130, para. [0092]-[0093]), and a latching device with at least one latching element (e.g. 169, Fig. 11), wherein the latching device is configured to produce a latching connection between the securing sleeve in the securing position and the first connector and/or the second connector connected to the first connector (e.g. a portion 169 of the sleeve 168 snaps over and coupled with the raised portion 13…compresses the flange 228 into the recessed portion 130, para. [0092]-[0093]). 
In reference to at least claim 17
Reichenbach discloses a first hollow body which has a first end that is connected or connectable with the blood pump (e.g. outlet of pump 106, Fig. 11, para. [0090]), and has a second end, the first hollow body forming a first flow channel to carry blood (e.g. outlet of pump 106 carries blood, Figs. 1, 11, para. [0050], [0090]); and a second hollow body with a first end and a second end, the second hollow body forming a second flow channel to carry blood (e.g. conduit 116 carries blood, Fig. 1,11, para. [0050], [0091]) , the first connector of the system being connectable with the second end of the first hollow body and the second connector of the system being connectable with the second end of the second hollow body (e.g. connectors are used to connect the hollow bodies, Fig. 11), the connectors being configured to connect the two hollow bodies together in a fluid-tight manner  (e.g. connectors are used to connect the hollow bodies in a fluid-tight manner, Figs. 1,11, para. [0090]-[0092]), so that their flow channels form a continuous flow channel (e.g. forms a continuous flow channel, Figs. 1 and 11). 
In reference to at least claim 18
Reichenbach discloses wherein the two elements include two cables or two hollow bodies (e.g. 116, 132, Figs. 1-3A, 11). 
In reference to at least claim 19
Reichenbach discloses wherein the latch device is configured to make a latch connection between the securing sleeve in the holding position and the first connector or the second connector (e.g. a portion 169 of the sleeve 168 snaps over and coupled with the raised portion 13…compresses the flange 228 into the recessed portion 130, para. [0092]-[0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0096364 to Reichenbach et al. (Reichenbach) in view of US 2017/0036007 to Hallisey (Hallisey).
In reference to at least claims 5 and 20
Reichenbach teaches a system according to claim 1 but does not explicitly teach wherein at least one latch element of the at least one latch element of the latch device is configured as an elastic ring element that includes a coil spring, an axial circlip or an O-ring.  
Hallisey teaches medical break-away connectors which discloses a releasable connection between two elements that includes a latching element that including a sealing element configured as an elastic ring element including an O-ring (e.g. para. [0048], [0105]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Reichenbach with the teachings of Hallisey to include at least one latch element being an elastic ring element such as an O-ring in order to yield the predictable result of providing a tight seal between the securing sleeve and the first and/or second connector aiding in preventing any fluid loss from the graft assembly. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0096364 to Reichenbach et al. (Reichenbach) in view of US 2017/0000999 to Dennis et al. (Dennis). 
In reference to at least claim 10
Reichenbach teaches a system according to claim 1 but does not explicitly teach wherein the first and/or second connectors has at least one locking element configured to lock the releasable connection between the first and second connector. 
Dennis teaches a tubing system which discloses a breakaway assembly (e.g. Figs. 2-5) that includes a connection between subassembly elements (e.g. Fig. 17) in which a locking element is present to releasable connect the subassemblies (e.g. para. [0051]-[0052]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Reichenbach with the teachings of Dennis to include at least one locking element between the first and second connector in order to yield the predictable result of providing a tight connection that reduces any potential disconnection between the connectors. 

Allowable Subject Matter
Claims 7-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0240326 to Wilson et al. which teaches an implant delivery and deployment system and method that teaches a releasable connection with a latching element. US 2012/0192968 to Bonnal et al. which teaches selectively sealable male needleless connectors and associated methods. US 2018/0311427 to Duhamel et. al. which teaches a patient adapter for driveline cable and methods. US Patent No. 9,909,702 to McCure which teaches a quick connect system for automotive fluid transport lines. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792